Citation Nr: 0618181	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Service connection for a cervical spine condition, to 
include as secondary to essential tremors or a lumbar spine 
disability.    

2.  Entitlement to a disability rating greater than 40 
percent for a lumbar spine disability.    


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The file was originally before the RO 
in St. Petersburg, Florida.  The veteran currently lives in 
Montgomery, Alabama.      

The Board notes that by correspondence dated in August and 
December of 2003 the veteran revoked his appointment of the 
American Legion as his appeal representative for the issues 
on appeal.  See 38 C.F.R. §§ 20.603, 20.607 (2005).

Correspondence from the RO to the veteran dated in February 
2004 lists numerous issues that the veteran has filed recent 
claims for.  In addition, in a statement dated October 2005, 
the veteran has requested an increased rating and earlier 
effective date for his service-connected otitis medica.  
There is no indication that the RO has addressed these 
issues.  Therefore, these matters are referred to the RO for 
the appropriate action.  In this regard, as the U.S. Court of 
Appeals for Veterans Claims (Court) has stated:

Advancing different arguments [or, in this case, 
claims] at successive stages of the appellate 
process does not serve the interests of the 
parties or the Court.  Such a practice hinders the 
decision-making process and raises the undesirable 
specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

In a March 2004 statement, the veteran admitted that he 
failed to appear to a VA examination scheduled in the same 
month, and that he would not appear for another VA 
examination with respect to his cervical spine claim.  Under 
38 C.F.R.  § 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim and without any good cause, the claim 
shall be rated based on the evidence of record, which the 
Board will do in this case. 

Finally, when the veteran failed to appear to his March 2004 
VA examination, the VA Medical Center in Montgomery indicated 
to the RO that the veteran also intended to withdraw his 
increased rating for a lumbar spine disability issue on 
appeal.  The RO informed the veteran by way of March 2004 
correspondence that in order to withdraw his appeal, the 
veteran must do so in writing.  The veteran responded by way 
of a March 2004 statement, but he was silent as to any 
withdrawal of his increased rating appeal.  See 38 C.F.R. § 
20.204 (2005).  Therefore, the issue is still currently 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the claims on appeal, the 
Board finds that additional development is required.

First, with regard to service connection for a cervical spine 
condition, the veteran has been currently diagnosed with a 
cervical sprain with osteophytes.  See April 2003 VA 
examination and private MRI dated in February 2003.  He 
alleges he incurred his cervical spine condition in service 
after an April 1963 parachute accident.  In the alternative, 
the veteran also claimed in his June 2003 notice of 
disagreement that his cervical spine condition is secondary 
to his service-connected essential tremors or lumbar spine 
disability.    

During service, available service medical records (SMRs) only 
document two short treatment notes in April 1963 for an acute 
lumbar strain as a result of his parachute accident.  There 
is no complaint or diagnosis of any possible cervical 
condition during service except for shoulder pain treatment 
in October 1974 and April 1975.    

Post-service, private medical evidence first shows treatment 
for a cervical spine condition four years after discharge by 
way of a May 1984 treatment record from Spillane Chiropractic 
Center.  The private physician recorded that the veteran has 
cervical spine subluxation syndrome of the atlas that was 
induced by trauma.  The claims folder is negative for any 
further cervical spine treatment until the early 1990s.  
Subsequently, a February 2003 private treatment record from 
"S.B.," MD indicates that current cervical spine disc 
disease possibly could be symptomatic as a result of a 
parachute accident that occurred in April 1963 during the 
veteran's military service. 

Nonetheless, the veteran indicates in his May 2004 
substantive appeal that he received inpatient hospital 
treatment for several weeks in April 1963 after his parachute 
accident.  The veteran specifies that he was treated at 
Womack Army Hospital in Fort Bragg, North Carolina for 
injuries "from head to toe," possibly including complaints 
or treatment for the cervical spine.  The claims folder does 
not contain these SMRs.   

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to obtain the veteran's SMRs or 
other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts 
to obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2005).  The standard for the 
VA is very high.  Board decisions are routinely vacated by 
the Court in order to make efforts to obtain such records, 
even when the situation indicates that such records may not 
exist. 

Review of the claims folder does not show that the RO 
attempted to obtain additional inpatient hospital records 
from April 1963.  In this respect, the Board observes that 
records of inpatient treatment in service are sent to the 
National Personnel Records Center (NPRC) but kept in a 
separate file from the file containing other service medical 
records.  The Board is unable to discern whether a specific 
request for "clinical" records was made or whether the 
specific code to request records of in-service inpatient 
treatment was used.

The Board has a heightened duty to assist when SMRs are 
unavailable.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
See also O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) (where 
SMRs have been destroyed or are unavailable, the Board has a 
heightened duty to provide an explanation of reasons or bases 
for its findings).  Thus, in this case, it is appropriate to 
make every effort to obtain whatever SMRs may exist at other 
locations.  Given the importance of the inpatient SMRs at 
issue, and other issues that the veteran appears to be 
raising, the Board finds it necessary to remand the claim to 
ensure that all proper avenues for securing these records 
have been pursued and to afford the veteran every benefit of 
assistance from the VA.    

Moreover, the veteran himself is asked to provide any 
information that he may have regarding the location of his 
SMRs or any other records pertinent to his claim.  Any 
records that the veteran can obtain by himself will greatly 
reduce the time it will take to fully abdicate this claim.  
If records are not available, or the veteran does not wish to 
pursue a claim or claims, a written statement from the 
veteran would be greatly appreciated in order to expedite the 
process. 

Second, with respect to the issue of an increased rating for 
a lumbar spine disability, review of the claims folder 
reveals that the RO granted a 40 percent rating for the 
veteran's lumbar spine disability in a May 2003 rating 
decision.  The veteran initiated a timely notice of 
disagreement in December 2003.  

Nonetheless, the claims file does not reflect that a 
statement of the case (SOC) has been promulgated as to the 
increased rating claim on appeal.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  Accordingly, the matter is remanded 
to the RO.  If the veteran wishes to withdraw this claim, he 
should do so in writing to avoid any confusion. 


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The RO should attempt to secure the 
veteran's records of inpatient 
treatment from Womack Army Hospital in 
Fort Bragg, North Carolina dated in 
April 1963.  The RO should ensure that 
it specifically asks for "clinical" 
records and that the request is issued 
under the appropriate request code and 
directed to the correct facility.  All 
attempts to secure these SMRs must be 
documented in the claims folder and 
comply with the VCAA.  If no records 
are available, a negative reply to 
that effect is required.  The veteran 
is asked to assist, if possible, in 
obtaining these records.    

2.	The RO should furnish the veteran a 
SOC on the issue of an increased 
disability rating for his lumbar spine 
disability.  The RO should allow the 
veteran the appropriate period of time 
in which to perfect the appeal of this 
issue and proceed accordingly.  

3.	After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering any new evidence secured.  
If the disposition remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of 
the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


